ORDER
The Disciplinary Review Board having filed a certification of Board Counsel pursuant to Rule l:20-17(e)(l) reporting that RAYMOND T. PAGE, of WOODBURY, who was admitted to the bar of this State in 1983, has failed to pay the administrative costs assessed in connection with disciplinary proceedings that resulted in the imposition of a letter of admonition dated October 25,1996, and good cause appearing;
It is ORDERED that RAYMOND T. PAGE be temporarily suspended from the practice of law pending payment in full of the assessed administrative costs and accrued interest as determined *160by the Disciplinary Review Board, effective March 15, 1999, and until further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that RAYMOND T. PAGE be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20.